61 N.Y.2d 947 (1984)
In the Matter of Finserv Computer Corporation, Appellant,
v.
James H. Tully et al., Constituting the New York State Tax Commission, Respondents.
Court of Appeals of the State of New York.
Argued February 17, 1984.
Decided March 20, 1984.
E. Guy Roemer for appellant.
Robert Abrams, Attorney-General (Francis V. Dow and Peter H. Schiff of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the opinion by Justice Howard A. Levine at the Appellate Division (94 AD2d 197).